Title: From George Washington to Robert McKenzie, 29 July 1757
From: Washington, George
To: McKenzie, Robert

 

[Fort Loudoun, 29 July 1757]
To Captain McKenzieSir,


I have received yours; and have paid Doct. Craik the contents of your recruiting accompt.
Colo. Stephen has given so many strange orders, orders, so inconsistent with my Instructions and incompatible with his own—that it will be with great difficulty, if it is even possible, to extricate the Officers and myself from the dilemma and trouble they have occasioned. What right Colo. Stephen had to order any repairs to your fort, without giving me previous notice of his design, I know not; and why you shou’d apply to him for those orders (when I was nearly as convenient, and alone had the right to direct) is matter of surprize to me.
The fund established for building of forts, has long been expended; and how your demand will be answered, I am at a loss to determine. However, that you may not suffer by complying with Colo. S——n’s orders; draw out an exact accompt, and what assistance I can be towards procuring your money, shall be chearfully given.
I have ordered the Adjutant to transmit you copies of those Orders, relative to the regulation of the companies. General Instructions I have myself sent, and kettles will be delivered to you by Captn Waggener, whom I have given orders to demand a detachment of 25 men from Your Company; and an officer (if you can spare one) to strengthen his command, for the better protecting the Settlers above the Trough. All your old kettles, pots, &c. are to be sent to this place; and great care taken of the new. I am, Sir, Your most obed. Servt

G:W.
July 29th 1757.   

